        Case 2:18-cv-03300-DJH Document 1 Filed 10/15/18 Page 1 of 9



 1   Shane R. Swindle (#011738)
     Barry G. Stratford (#029923)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8000
 4   Facsimile: 602.648.7000
     SSwindle@perkinscoie.com
 5   BStratford@perkinscoie.com
     DocketPHX@perkinscoie.com
 6
     Attorneys for Defendants
 7
 8                          UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF ARIZONA
10
11   Epicenter Loss Recovery, L.L.C.,             No. _________________________
12                        Plaintiff,                    DEFENDANTS’ NOTICE OF
                                                              REMOVAL
13          vs.
14   Burford Capital Ltd., and Ganymede            [Removal from the Superior Court of the
     Investments Ltd.,                            State of Arizona, County of Maricopa, Case
15                                                            No. CV2018-007464]
                         Defendants.
16
17
18   TO THE CLERK OF THE ABOVE-ENTITLED COURT:

19         Please take notice that, pursuant to 9 U.S.C. §§ 203 and 205, 28 U.S.C. §§ 1332,

20   1441, and 1446, and LRCiv 3.6, Defendants Ganymede Investments Limited

21   (“Ganymede”) and Burford Capital Limited (“BCL”) (collectively, “Defendants”) hereby

22   remove this case, originally filed as CV2018-007464 in the Superior Court of the State of

23   Arizona, County of Maricopa, to the United States District Court for the District of

24   Arizona, Phoenix Division. As set forth below, removal is proper pursuant to 9 U.S.C.

25   § 205 and 28 U.S.C. § 1441(a) because this Court has original jurisdiction under 9 U.S.C.

26   § 203 of this civil action related to an international arbitration agreement and diversity

27   jurisdiction under 28 U.S.C. § 1332.

28
          Case 2:18-cv-03300-DJH Document 1 Filed 10/15/18 Page 2 of 9



 1   I.       TIMELINESS OF REMOVAL
 2            1.   On May 11, 2018, Epicenter Partners, LLC (“Epicenter”) and Gray Meyer
 3   Fannin, LLC (“Gray”), by and through R.O.I. Properties, LLC, as Liquidating Trustee of
 4   the May Liquidating Trust (“Trustee”), commenced an action in the Superior Court of the
 5   State of Arizona in and for the County of Maricopa as case number CV2018-007464. On
 6   May 15, 2018, the Trustee, on behalf of Epicenter and Gray, filed its First Amended
 7   Complaint (“FAC”), entitled R.O.I. Properties, Inc. v. Burford Capital Ltd., et al. On
 8   September 18, 2018, plaintiffs filed a Second Amended Complaint (“SAC”) which
 9   substituted Epicenter Loss Recovery, LLC (“ELR”) as the only plaintiff in this litigation.
10   ELR alleges that it is the assignee of an assignment of the claims held by Epicenter and
11   Gray. The SAC asserts three causes of action: (1) declaratory judgment; (2) breach of the
12   duty of good faith and fair dealing; and (3) tortious interference with prospective business
13   expectancy. Pursuant to 28 U.S.C. § 1446(a) and LRCiv 3.6, true and correct copies of the
14   state court record are attached as Exhibit A to the Declaration of Barry G. Stratford
15   (“Stratford Decl.”), which is Attachment 1 to the Notice of Removal.
16            2.   Removal is timely under 9 U.S.C. § 205 because no substantive proceedings
17   have taken place before the Superior Court and 9 U.S.C. § 205 provides that “the
18   defendant or the defendants may [remove], at any time before the trial” of the matter in
19   the Superior Court.
20            3.   Defendant Burford Capital Limited (“BCL”) was served on October 4,
21   2018. Defendant Ganymede Investments Limited (“Ganymede”) has not been served. 1
22   This Notice of Removal is thus timely pursuant to 28 U.S.C. § 1446(b) because it is filed
23   within 30 days after completion of service. This Notice of Removal is also timely under
24   28 U.S.C. § 1446(b) as it is being filed within one (1) year of the commencement of the
25   underlying state action.
26        1
          Plaintiff initiated service by publication for Ganymede on September 24, 2018.
27   Ganymede was dissolved in 2016, but was reinstated on the Guernsey Registry of
     Companies in response to this lawsuit and is subject to service under the Hague
28   Convention. Plaintiff has not effectuated service on Ganymede in conformance with the
     Hague Convention.
                                                -2-
           Case 2:18-cv-03300-DJH Document 1 Filed 10/15/18 Page 3 of 9



 1   II.     GROUNDS FOR REMOVAL
 2           4.    Removal is appropriate under 9 U.S.C. § 205 because the subject matter of
 3   this proceeding “relates to an arbitration agreement or award falling under” the
 4   Convention on the Recognition and Enforcement of Foreign Arbitral Awards
 5   (the “Convention”). This Court also has subject matter jurisdiction pursuant to 28 U.S.C.
 6   § 1332(a) because this is a civil action between citizens of different states and the amount
 7   in controversy exceeds $75,000.
 8           A.    Removal Pursuant to The Convention, 9 U.S.C. § 203.
 9           5.    Removal is appropriate because this action relates to an arbitration
10   agreement falling under the Convention. See 9 U.S.C. § 205. The Convention governs the
11   recognition and enforcement of foreign arbitration agreements and arbitral awards. See
12   Convention on the Recognition and Enforcement of Foreign Arbitral Awards, June 10,
13   1958, 21 U.S.T. 2517, 330 U.N.T.S. 38 as implemented by 9 U.S.C. § 201 et seq.; see also
14   Balen v. Holland Am. Line Inc., 583 F.3d 647, 652 (9th Cir. 2009).
15           6.    Section 203 of the Convention explicitly grants this Court original subject
16   matter jurisdiction over any “proceeding falling under the Convention,” regardless of the
17   amount in controversy. 9 U.S.C. § 203. As to removal, Section 205 provides:
18
                   Where the subject matter of an action or proceeding pending
19                 in a State court relates to an arbitration agreement or award
                   falling under the Convention, the defendant or the defendants
20                 may, at any time before the trial thereof, remove such action
                   or proceeding to the district court of the United States for the
21                 district and division embracing the place where the action or
                   proceeding is pending. The procedure for removal of causes
22                 otherwise provided by law shall apply, except that the ground
                   for removal provided in this section need not appear on the
23                 face of the complaint but may be shown in the petition for
                   removal.
24
25   9 U.S.C. § 205; see also Infuturia Glob. Ltd. v. Sequus Pharm., Inc., No. C 08-4871 SBA,
26   2009 WL 440477, at *4 (N.D. Cal. Feb. 23, 2009) (describing Section 205 as “one of the
27   broadest removal provisions . . . in the statute books”) (citation and internal quotation
28   marks omitted), aff’d, 414 F. App’x 61 (9th Cir. 2011).

                                                -3-
        Case 2:18-cv-03300-DJH Document 1 Filed 10/15/18 Page 4 of 9



 1          7.      To remove under Section 205, a defendant must show (1) an arbitration
 2   agreement exists that falls under the Convention, and (2) the dispute set forth in the
 3   complaint “relates to” the arbitration agreement. Id. For the purposes of removal, the
 4   Court conducts only a “very limited inquiry,” keeping “the jurisdictional and merits
 5   inquiries separate. . . . Absent the rare frivolous petition for removal, as long as the
 6   defendant claims in its petition that an arbitration clause provides a defense, the district
 7   court will have jurisdiction to decide the merits of that claim.” Beiser v. Weyler, 284 F.3d
 8   665, 671–72 and n.7 (5th Cir. 2002).
 9                  1.     The Arbitration Agreements Fall Under the Convention.
10          8.      Ganymede provided litigation financing to Epicenter and Gray beginning
11   with a 2009 Forward Purchase Agreement (“FPA”) and continuing through an amended
12   and supplemental FPA in 2013. [See Declaration of Mark Woodall (“Woodall Decl.”) Ex.
13   A (2009 FPA), Ex. B (2010 FPA); Ex. C (2011 FPA); Ex. D (2013 FPA)] The 2013
14   amendment to the FPA was executed contemporaneously with an Intercreditor
15   Agreement, executed by Ganymede, Epicenter, and Gray, and a Promisory Note from
16   Epicenter and Gray payable to Ganymede or any successor or assignee. [Woodall Decl.
17   Ex. E (IA); Ex. F (Note)] The FPAs and Intercreditor Agreement include substantively
18   identical arbitration provisions. The 2009, 2010, and 2011 FPAs provided that:
19               • “Any dispute, controversy or claim arising out of or in connection with this
20                  Agreement . . . shall (to the exclusion of any other forum) be referred to and
21                  finally resolved by arbitration under the Arbitration Rules of the LCIA”; and
22               • “The seat, or legal place, of arbitration shall be London, England, and all
23                  proceedings shall occur there.”
24   The 2013 FPA and the Intercreditor Agreement provided that:
25               • “Any dispute, controversy or claim arising out of or in connection with this
26                  Agreement shall (to the exclusion of any other forum) be referred to and
27                  finally resolved by arbitration under the Arbitration Rules of The London
28                  Court of International Arbitration (“LCIA”)”; and

                                                 -4-
        Case 2:18-cv-03300-DJH Document 1 Filed 10/15/18 Page 5 of 9



 1                • “The seat, or legal place, of arbitration shall be London, England, and all
 2                   proceedings shall occur there.”
 3   [Woodall Decl., Ex. A (2009 FPA) § 21; Ex. B (2010 FPA) § 21; Ex. C (2011 FPA) § 21;
 4   Ex. D (2013 FPA) § 9.7; Ex. E (IA) § 17]
 5          9.       Epicenter, Gray, and Ganymede expressly agreed that their “agreement[s] to
 6   arbitrate, and any resulting award, falls under the United Nations Convention on the
 7   Recognition and Enforcement of Foreign Arbitral Awards, and section 202, and Chapter
 8   2, of the Federal Arbitration Act, and agrees that this Agreement has a reasonable relation
 9   to a foreign state.” [Woodall Decl., Ex. D (2013 FPA) § 9.7; Ex. E (IA) § 17]
10          10.      The Note was issued “pursuant to” the 2013 FPA and “subject to” the
11   Intercreditor Agreement. [Woodall Decl., Ex. F (Note) at 1-2] Plaintiff’s claims allegedly
12   arising out of the Note therefore fall within the broad agreements to arbitrate in the FPAs,
13   including the 2013 FPA, and Intercreditor Agreement.
14          11.      On their face, the arbitration agreements in the FPAs and Intercreditor
15   Agreement fall within the Convention and Chapter 2 of the Federal Arbitration Act
16   (“FAA”) because (1) the agreements require non-domestic arbitration, are in writing, and
17   are signed by Epicenter and Gray (plaintiff ELR’s assignors), and by defendant
18   Ganymede; (2) they require arbitration in “the territory of a signatory of the Convention”
19   (the United Kingdom); (3) they arise out of the “commercial relationship” between
20   Ganymede and plaintiff’s assignors; and (4) Ganymede is not a citizen of the United
21   States. [Woodall Decl. ¶ 3] See, e.g., Balen v. Holland Am. Line Inc., 583 F.3d 647, 654
22   (9th Cir. 2009) (citing 9 U.S.C. § 202 and analyzing the same factors to conclude that the
23   “Convention applies”); S & T Oil Equip. & Mach., Ltd. v. Juridica Invs. Ltd., 456 F.
24   App’x 481, 484 (5th Cir. 2012) (litigation financing contract established the requisite
25   “commercial relationship” required by the Convention).
26          12.      The arbitration agreements therefore “fall under” the Convention. See 9
27   U.S.C. §§ 202, 205.
28
                                                  -5-
        Case 2:18-cv-03300-DJH Document 1 Filed 10/15/18 Page 6 of 9



 1                 2.     The Arbitration Agreements Relate to the Parties’ Dispute.
 2           13.   An arbitration agreement “relates to” a suit “‘whenever [the] arbitration
 3   agreement falling under the Convention could conceivably affect the outcome of the
 4   plaintiff’s case.’” Infuturia Glob. Ltd. v. Sequus Pharms., 631 F.3d 1133, 1137–38 (9th
 5   Cir. 2011) (quoting Beiser, 284 F.3d at 669). “Thus, the district court will have
 6   jurisdiction under § 205 over just about any suit in which a defendant contends that an
 7   arbitration clause falling under the Convention provides a defense. As long as the
 8   defendant’s assertion is not completely absurd or impossible, it is at least conceivable that
 9   the arbitration clause will impact the disposition of the case. That is all that is required to
10   meet the low bar of ‘relates to.’” Beiser, 284 F.3d at 669; see also Infuturia, 631 F.3d at
11   1138.
12           14.   Defendants have filed contemporaneously with this Notice of Removal their
13   Motion to Compel Arbitration Pursuant to the Federal Arbitration Act, and to Dismiss or
14   Stay this Litigation. Filing a motion to compel arbitration pursuant to Chapter 2 of the
15   FAA establishes the “relates to” requirement for purposes of removal under 9 U.S.C.
16   § 205. See, e.g., Beiser, 284 F.3d at 669–70; Brittania-U Nigeria, Ltd. v. Chevron USA,
17   Inc., 866 F.3d 709, 713 (5th Cir. 2017); Sunvalley Solar, Inc. v. CEEG (Shanghai) Solar,
18   No. CV155099PSGJPRX, 2015 WL 5471434, at *2 (C.D. Cal. Sept. 18, 2015).
19           15.   Thus, the arbitration agreements both “fall under” the Convention and
20   “relate to” the subject matter of this proceeding, and removal is therefore appropriate
21   pursuant to 9 U.S.C. § 205.
22           B.    Removal Pursuant to Diversity Jurisdiction, 28 U.S.C. § 1332(a).
23           16.   Removal is also appropriate because this is a civil action between citizens of
24   different states and the amount in controversy exceeds $75,000.
25           17.   A corporation is a citizen of (1) the state or states where it is incorporated
26   and (2) the single state where it has its principal place of business. 28 U.S.C. § 1332(c)(1).
27   Ganymede is an investment company organized under the laws of Guernsey having its
28   principal place of business at St. Peter Port, Guernsey. [Woodall Decl. ¶ 3] BCL is an

                                                  -6-
           Case 2:18-cv-03300-DJH Document 1 Filed 10/15/18 Page 7 of 9



 1   investment company organized under the laws of Guernsey having its principal place of
 2   business at St. Peter Port, Guernsey. [Id. ¶ 4]
 3             18.   ELR is an Arizona limited liability company. [Stratford Decl., Ex. A (Ex
 4   Parte Motion for Leave to Amend) at internal exhibit D (Assignment of Claims) ¶ 1]
 5   “[A]n LLC is a citizen of every state of which its owners/members are citizens.” Johnson
 6   v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). The SAC does not
 7   identify any owners/members of ELR that share citizenship with BCL or Ganymede. [See
 8   generally Stratford Decl., Ex. A (SAC)] ELR’s most recent filings to the Arizona
 9   Corporation Commission identifies Mr. Bruce W. Gray as its sole member. [Stratford
10   Decl., Ex. B (ELR’s AZCC Entity Detail); Ex. C (ELR’s Articles of Incorporation)]
11   Defendants have made reasonable efforts to learn the citizenship of Mr. Gray, but that
12   information is not publicly or reasonably available. [Stratford Decl. ¶ 5] Upon information
13   and belief, however, Mr. Gray is a citizen of Arizona and not a citizen of Guernsey. [Id.]
14   See Carolina Cas. Ins. Co. v. Team Equipment, Inc., 741 F.3d 1082, 1087 (9th Cir. 2014)
15   (holding that when information about an adverse party “to establish diversity of
16   citizenship is not reasonably available,” a party may plead “on information and belief and
17   without affirmatively asserting specific details regarding the citizenship” of the adverse
18   party).
19             19.   The amount in controversy exceeds $75,000 as ELR alleged that it is owed
20   damages “in excess of $200 million.” [Stratford Decl., Ex. A (SAC) ¶¶ 106, 114] See 28
21   U.S.C. § 1332(a).
22   IV.       VENUE IS PROPER
23             20.   Venue is proper in the United States District Court for the District of
24   Arizona because this district and division embraces the place where the State Court action
25   is pending—Maricopa County, Arizona. See 28 U.S.C. § 1441(a).
26   V.        CONSENT AND NOTICE
27             21.   Undersigned counsel represents both Defendants, and confirms that both
28   Defendants consent to the removal of this action.

                                                 -7-
        Case 2:18-cv-03300-DJH Document 1 Filed 10/15/18 Page 8 of 9



 1         22.    Pursuant to 28 U.S.C. § 1446(d) and LRCiv 3.6, undersigned counsel
 2   affirmatively states that a copy of this Notice of Removal is being filed with the clerk of
 3   the Maricopa County Superior Court and served on ELR.
 4         23.    Pursuant to LRCiv 3.6, the required Civil Cover Sheet and Supplemental
 5   Civil Cover Sheet for Cases Removed from Another Jurisdiction are attached hereto.
 6                                        CONCLUSION
 7         24.    Based on the foregoing, this Court has original jurisdiction over this action
 8   pursuant to the Convention on the Recognition and Enforcement of Foreign Arbitral
 9   Awards, 9 U.S.C. § 203. This Court also has original jurisdiction over this action pursuant
10   to 28 U.S.C. § 1332(a) because this is a civil action between citizens of different states
11   and the amount in controversy exceeds $75,000. Accordingly, this action is properly
12   removable under 9 U.S.C. § 205, as well as 28 U.S.C. §§ 1441 and 1446. Defendants
13   therefore respectfully give notice and hereby remove the above-entitled action from
14   Maricopa County Superior Court to the United States District Court for the District of
15   Arizona, Phoenix Division.
16
17   DATED: October 15, 2018                          PERKINS COIE LLP
18
                                                      By: /s/ Shane R. Swindle
19                                                       Shane R. Swindle
                                                         Barry G. Stratford
20                                                       2901 North Central Avenue, Suite 2000
                                                         Phoenix, Arizona 85012-2788
21
                                                      Attorneys for Defendants
22
23
24
25
26
27
28
                                                -8-
         Case 2:18-cv-03300-DJH Document 1 Filed 10/15/18 Page 9 of 9



 1                                  CERTIFICATE OF SERVICE
 2                   I hereby certify that on October 15, 2018, I electronically transmitted the
 3   attached documents to the Clerk’s Office using the CM/ECF System for filing and sent a
 4   copy via first class mail to the parties below.
 5
              Michael C. Manning
 6            Jeffrey Goulder
              Stefan Palys
 7            James Camoriano
 8            Stinson Leonard Street LLP
              1850 North Central Avenue, Suite 2100
 9            Phoenix, Arizona 85004-4584
10
              Attorneys for Plaintiff
11
12                                       s/ Shawne Murphy

13
14   141061048.

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -9-
